Per Curiam :
The parties consented to try the issues as if in an action for money had and received. The attorneys under their agreement were entitled to one-half of the sum as adjusted. The sum paid in settlement as established by the Uncontradicted evidence is $450. This.must be taken as the basis of the attorneys’ claim (Pilkington v. Brooklyn Heights R. R. Co., 49 App. Div. 22), and, therefore, the judgment could not exceed seventy-five dollars. The judgment must be reversed and a new trial granted, unless the plaintiffs'within twenty days consent to a reduction .thereof to seventy-five dollars without costs, in which case it is affirmed, without costs.
■ Hirschberg, P. J., Woodward, Jerks, Hooker and Miller, JJ., concurred.
Judgment reversed and new trial granted, Costs to abide the event, unless the plaintiffs within twenty days consent to a reduction of the recovery to seventy-five dollars without costs, in which case it’ is affirmed, without costs.